DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 5 December 2021 which is a Continuation of applications 16/896,041, now US Patent 11,220,341 filed 8 June 2020 and 15/832,694, now US Patent 10,710,725 filed 5 December 2017. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herndon (US 4,667,904).
- Regarding Claim 1. Herndon discloses a modal restraint system (fig. 1-10) for an occupant of a seat (2) of an aircraft (“aircraft” [abstract]), the aircraft including at least one sensor (52, “acceleration sensor” column 8 line 9), the modal restraint system (fig. 1-10) comprising: 
a strap feeder unit (32/30 fig. 3); and 
a strap (6) selectively retractable into and extendable from the strap feeder unit (30/32, fig. 1-2 illustrate the movement), the strap (6) positionable adjacent to the occupant so as to at least partially dispose the occupant between the strap and the seat (illustrated by fig. 1-2); 
wherein, the strap feeder unit (30/32) is adapted to switch between a plurality of modes including an unfixed mode (fig. 2; “free to lean forward” column 8 line 39) and a fixed mode (fig. 1; “restrains torso of the crewman” column 8 line 62), the strap (6) extendable from and retractable into the strap feeder unit (30/32) in the unfixed mode (“free to lean forward” column 8 line 39), the strap (6) substantially unextendable from the strap feeder unit (30/32) in the fixed mode (“restrains the torso of the crewman” column 8 line 62); 
wherein, the strap feeder unit (30/32) is in the unfixed mode by default (“actuated…in response to high g force loads” column 1 lines 10-11; unless actuated, the unit is in the unfixed mode); and 
wherein, the strap feeder unit (30/32) is operable to switch from the unfixed mode (fig. 2) to the fixed mode (fig. 1) in response to a precautionary event including detection of an operational parameter that is beyond a predetermined threshold by the at least one sensor (52), thereby reducing freedom of movement of the occupant relative to the seat (2) of the aircraft (“When the acceleration sensor 52 senses accelerations that exceed any of the preset limits, servo valve 46 opens to admit engine bleed air to the inflatable member 28. The inertial lock 60 is set to lock at accelerations exceeding the preset limits. Therefore, each time during in flight operation of the aircraft that the g force loads on the crew member exceed the preset limits, the shaft 32 is locked against rotation and the inflatable member 28 is inflated with engine bleed air. FIGS. 1, 4, 6, and 8 show member 28 fully inflated. As member 28 expands, the loop portion 7 of each strap 6 that extends around inflatable member 28 expands with the member 28. With the shaft 32 locked against rotation, the expansion of loop 7 causes each strap 6 to be retracted into the housing 26 of the retraction apparatus. The retraction of straps 6 restrains the torso of the crewman and pulls him back against the seat 2 into the position shown in FIG. 1” column 8 lines 47-64).
- Regarding Claim 2. Herndon discloses the modal restraint system as recited in claim 1 wherein the strap feeder unit (30/32) further comprises a spool (32) operable to rotate in first and second directions to wind and unwind the strap thereabout, respectively (inherently, to bring the strap in and out, the spool must rotate in both directions.
- Regarding Claim 3. Herndon discloses the modal restraint system as recited in claim 2 wherein the strap feeder unit (30/32) further comprises a locking module (60), the locking module (60) engaging with the spool (32) when the strap feeder unit (30/32) is in the fixed mode (fig. 1) to impede the spool (32) from rotating in the second direction such that the strap (6) is substantially unextendible (“This lock 60 automatically locks shaft 32 against further rotation when the g forces tending to move the crew member upwardly or forwardly exceed preset limits” column 7 lines 47-50).
- Regarding Claim 4. Herndon discloses the modal restraint system as recited in claim 2 wherein the plurality of modes (fig. 1-2) further comprise a retracted fixed mode (fig. 1, “restrains the torso of the crewman” column 8 line 62); 
wherein the strap feeder unit (30/32) further comprises a retraction module (28) adapted to rotate the spool (32) in the first direction to retract the strap (6) into the strap feeder unit (30/32) in the retracted fixed mode (fig. 1), thereby tightening the strap against the occupant (“restrains the torso of the crewman and pulls him back against the seat” column 8 lines 62-63); and 
wherein the strap feeder unit (30/32) is further operable to switch to the retracted fixed mode (fig. 1) in response to the precautionary event (“actuated…in response to high g force loads” column 1 lines 10-11).
- Regarding Claim 5. Herndon discloses the modal restraint system as recited in claim 2 wherein the unfixed mode (fig. 2) further comprises an inertia reel mode; and 
wherein the strap feeder unit (30/32) further comprises an inertia reel subassembly selectively engagable with the spool (32) in the inertia reel mode (the strap can be locked and reeled in or allowed to move freely depending on the conditions experienced, allowing for an inertia reel mode to be realized).
- Regarding Claim 6. Herndon discloses the modal restraint system as recited in claim 1 wherein the strap (6) further comprises a torso strap positionable adjacent to the torso of the occupant (illustrated by fig. 1-2) and a lap strap positionable adjacent to the lap region of the occupant (illustrated by fig. 1-2).
- Regarding Claim 7. Herndon discloses the modal restraint system as recited in claim 1 wherein the at least one sensor (52) further comprises one or more of an accelerometer (“acceleration sensor” column 8 line 47).
- Regarding Claim 8. Herndon discloses a modal restraint system (fig. 1-10) for an occupant of a seat (2) of an aircraft (“aircraft” [abstract]), the aircraft including at least one sensor (52, “acceleration sensor” column 8 line 9), the modal restraint system (fig. 1-10) comprising: 
a strap feeder unit (32/30 fig. 3); and 
a strap (6) selectively retractable into and extendable from the strap feeder unit (30/32, fig. 1-2 illustrate the movement), the strap (6) positionable adjacent to the occupant so as to at least partially dispose the occupant between the strap and the seat (illustrated by fig. 1-2); 
wherein, the strap feeder unit (30/32) is adapted to switch between a plurality of modes including an unfixed mode (fig. 2; “free to lean forward” column 8 line 39) and a fixed mode (fig. 1; “restrains torso of the crewman” column 8 line 62), the strap (6) extendable from and retractable into the strap feeder unit (30/32) in the unfixed mode (“free to lean forward” column 8 line 39), the strap (6) substantially unextendable from the strap feeder unit (30/32) in the fixed mode (“restrains the torso of the crewman” column 8 line 62); 
wherein, the strap feeder unit (30/32) is in the unfixed mode by default (“actuated…in response to high g force loads” column 1 lines 10-11; unless actuated, the unit is in the unfixed mode); and 
wherein, the strap feeder unit (30/32) is operable to switch from the unfixed mode (fig. 2) to the fixed mode (fig. 1) in response to a precautionary event including anticipation of an acceleration-risk condition (“accelerations that exceed any of the preset limits” column 8 lines 47-48) by the at least one sensor (52), thereby reducing freedom of movement of the occupant relative to the seat of the aircraft (“restrains the torso of the crewman and pulls him back against the seat” column 8 lines 62-63).
- Regarding Claim 9. Herndon discloses the modal restraint system as recited in claim 8 wherein the strap feeder unit (30/32) further comprises a spool (32) operable to rotate in first and second directions to wind and unwind the strap thereabout, respectively (inherently, to bring the strap in and out, the spool must rotate in both directions.
- Regarding Claim 10. Herndon discloses the modal restraint system as recited in claim 9 wherein the strap feeder unit (30/32) further comprises a locking module (60), the locking module (60) engaging with the spool (32) when the strap feeder unit (30/32) is in the fixed mode (fig. 1) to impede the spool (32) from rotating in the second direction such that the strap (6) is substantially unextendible (“This lock 60 automatically locks shaft 32 against further rotation when the g forces tending to move the crew member upwardly or forwardly exceed preset limits” column 7 lines 47-50).
- Regarding Claim 11. Herndon discloses the modal restraint system as recited in claim 9 wherein the plurality of modes (fig. 1-2) further comprise a retracted fixed mode (fig. 1, “restrains the torso of the crewman” column 8 line 62); 
wherein the strap feeder unit (30/32) further comprises a retraction module (28) adapted to rotate the spool (32) in the first direction to retract the strap (6) into the strap feeder unit (30/32) in the retracted fixed mode (fig. 1), thereby tightening the strap against the occupant (“restrains the torso of the crewman and pulls him back against the seat” column 8 lines 62-63); and 
wherein the strap feeder unit (30/32) is further operable to switch to the retracted fixed mode (fig. 1) in response to the precautionary event (“actuated…in response to high g force loads” column 1 lines 10-11).
- Regarding Claim 12. Herndon discloses the modal restraint system as recited in claim 9 wherein the unfixed mode (fig. 2) further comprises an inertia reel mode; and 
wherein the strap feeder unit (30/32) further comprises an inertia reel subassembly selectively engagable with the spool (32) in the inertia reel mode (the strap can be locked and reeled in or allowed to move freely depending on the conditions experienced, allowing for an inertia reel mode to be realized).
- Regarding Claim 13. Herndon discloses the modal restraint system as recited in claim 8 wherein the strap (6) further comprises a torso strap positionable adjacent to the torso of the occupant (illustrated by fig. 1-2) and a lap strap positionable adjacent to the lap region of the occupant (illustrated by fig. 1-2).
- Regarding Claim 14. Herndon discloses the modal restraint system as recited in claim 8 wherein the acceleration-risk condition further comprises at least one of a hard landing, a collision, an uncontrolled descent, turbulence and a head injury criteria event (“high g force loads” column 1 line 11, each of the conditions are equivalent to high g force load events allowing for Herndon to encompass the list as claimed).
Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner' s statement of reasons for allowance:
Regarding Claim 15, the prior art of record fails to disclose or teach “wherein, the strap feeder unit is in the unfixed mode by default; and wherein, the strap feeder unit is operable to switch from the unfixed mode to the fixed mode in response to a precautionary event including the aircraft switching from the visual flight rules operation mode to the instrument flight rules operation mode, thereby reducing freedom of movement of the occupant relative to the seat of the aircraft” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 15 is neither anticipated nor made obvious by the prior art of record.  Claims 16-20 depend from claim 15 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        13 December 2022